Exhibit 10.8

Execution Version

PURCHASE AGREEMENT AND ASSIGNMENT

This Purchase Agreement and Assignment (this “Agreement”) is made effective as
of June 18, 2014, by and between WildHorse Resources, LLC, a Delaware limited
liability company (“Seller”), and WildHorse Resources II, LLC, a Delaware
limited liability company (“Purchaser”).

WHEREAS, Seller owns all of the issued and outstanding membership interests in
WildHorse Resources Management Company, LLC, a Delaware limited liability
company (the “Company”);

WHEREAS, the Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, all of Seller’s membership interest in the Company (the
“Interest”), subject to the terms and conditions of this Agreement; and

WHEREAS, each of the parties hereto is making certain representations,
warranties and covenants herein to induce the other to enter into this
Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

ARTICLE 1.

PURCHASE OF THE INTEREST

1.1 Sale of the Interest. Subject to the terms and conditions of this Agreement,
Seller hereby SELLS, CONVEYS, TRANSFERS, ASSIGNS AND DELIVERS unto Purchaser and
its respective successors and assigns, all right, title and interest in and to
the Interest free and clear of any title defects, charges, liens, mortgages,
pledges, claims, security interests, options, restrictions, and other
encumbrances of every type and description, whether imposed by law, agreement,
understanding or otherwise (“Encumbrances”) and no further written agreement,
assignment, conveyance or assumption instrument is needed to effect the transfer
contemplated hereby.

1.2 Purchase Price. As full consideration for the Interest, Purchaser has
contemporaneously with the execution and delivery of this Agreement delivered to
Seller the sum of $231,000 in cash or other immediately available funds.

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES OF SELLER

In order to induce Purchaser to enter into this Agreement and to purchase the
Interest, Seller hereby makes the following representations and warranties to
Purchaser:

2.1 Ownership. Seller has good and valid title to the Interest, and is assigning
the Interest free and clear of all Encumbrances.



--------------------------------------------------------------------------------

2.2 Authority. Seller is competent, under no duress or legal restraint, and has
all necessary authority to enter this Agreement, perform such obligations
hereunder and consummate the transactions contemplated hereby and that this
Agreement has been duly and validly executed and delivered by Seller, and
constitutes the legal, valid and binding agreement of Seller, enforceable
against Seller in accordance with its terms except as (a) the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, rearrangement, fraudulent transfer, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

2.3 Consents and Approvals. No consent, notice or approval of any third party is
necessary in connection with Seller’s execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.

2.4 No Additional Representations or Warranties. Seller is making no
representations or warranties, express or implied, of any nature whatsoever
except as specifically set forth in this Article 2.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

In order to induce Seller to enter into this Agreement and to sell, in the
aggregate, the Interest, Purchaser hereby makes the following representations
and warranties to Seller:

3.1 Authority. Purchaser is competent, under no duress or legal restraint, and
has all necessary authority to enter into this Agreement, perform Purchaser’s
obligations hereunder and consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes the legal, valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms except as (a) the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, rearrangement, fraudulent transfer, fraudulent conveyance or other
similar laws affecting creditors’ rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

3.2 Consents and Approvals. No consent, notice or approval of any third party is
necessary in connection with Purchaser’s execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

3.3 No Additional Representations or Warranties. Such Purchaser is making no
representations or warranties, express or implied, of any nature whatsoever
except as specifically set forth in this Article 3.

 

2



--------------------------------------------------------------------------------

ARTICLE 4.

MISCELLANEOUS

4.1 Expenses. Purchaser and Seller shall each pay their own expenses incurred in
connection with this Agreement, including attorneys’ fees. Each party hereto is
responsible for and is relying solely on its own business, legal, accounting and
tax advice in connection with this Agreement and the transactions contemplated
hereby.

4.2 Taxes. The Seller shall pay all federal, state or local taxes, or other
governmental fees or charges due and payable as a result of this sale.

4.3 Indemnification by Seller. Subject to the terms, conditions and limitations
set forth in this Agreement, SELLER SHALL INDEMNIFY AND HOLD HARMLESS PURCHASER
AND ITS AFFILIATES FROM ANY CLAIM, ACTION, DEMAND, LOSS, COST, EXPENSE,
LIABILITY, PENALTY, AND OTHER DAMAGE, INCLUDING WITHOUT LIMITATION, ATTORNEYS’
FEES AND OTHER COSTS AND EXPENSES REASONABLY INCURRED IN INVESTIGATING, AND
ATTEMPTING TO AVOID, OR IN OPPOSING THE IMPOSITION THEREOF, RESULTING TO
PURCHASER AND ITS AFFILIATES FROM ANY INACCURATE REPRESENTATION OR WARRANTY MADE
BY SELLER IN ARTICLE 2 OF THIS AGREEMENT.

4.4 Indemnification and Release by Purchaser.

(a) Subject to the terms, conditions and limitations set forth in this
Agreement, PURCHASER shall indemnify and hold harmless SELLER AND ITS AFFILIATES
from any claim, action, demand, loss, cost, expense, liability, penalty, and
other damage, including without limitation, attorneys’ fees and other costs and
expenses reasonably incurred in investigating, and attempting to avoid, or in
opposing the imposition thereof, resulting to SELLER or ITS AFFILIATES from any
inaccurate representation or warranty made by purchaser in Article 3 of this
Agreement.

(b) PURCHASER (for itself and on behalf of the Company) does hereby finally,
unconditionally, irrevocably, and absolutely release, acquit, remise, and
forever discharge the SELLER AND ITS AFFILIATES (the “Seller Group”) from and
against any and all accounts, agreements, avoidance actions, bills, bonds,
causes, causes of action, charges, claims, complaints, contracts, controversies,
costs, counterclaims, damages, debts, demands, equitable proceedings,
executions, expenses, legal proceedings, liabilities, losses, matters,
objections, obligations, orders, proceedings, reckonings, remedies, rights,
setoffs, suits, sums of money, of any kind, at common law, statutory or
otherwise, whether known or unknown, whether matured or unmatured, whether
absolute or contingent, whether direct or derivative, whether suspected or
unsuspected, whether liquidated or unliquidated (including breach of contract,
breach of any special relationship, breach of duty of care, breach of duty of
loyalty, breach of fiduciary duty, concealment, conflicts of interest,
conspiracy, control, course of conduct or dealing, debt recharacterization,
deceit, deceptive trade practices, deepening insolvency, defamation, disclosure,
duress, economic duress, equitable subordination, fraud, fraudulent conveyance,
fraudulent transfer, fraudulent inducement, gross negligence, insolvency law
violations, interference with contractual and business relationships,
misrepresentation, misuse of insider

 

3



--------------------------------------------------------------------------------

information, negligence, breach of obligation of fair dealing, breach of
obligation of good faith and fair dealing, breach of obligation of good faith,
preference, secrecy, securities and antitrust laws violations, substantive
consolidation, tying arrangements, unconscionability, usury, violations of
statutes and regulations of governmental entities, instrumentalities and
agencies, wrongful recoupment or setoff, or any tort, whether common law,
statutory or in equity) (each, a “Claim,” and collectively, the “Claims”), that
PURCHASER OR THE COMPANY has, may have had, may now have or may have in the
future, directly, indirectly or derivatively, against any member of the Seller
Group, to the extent the same (i) relate to any actions, omissions, failure to
take action, breaches, violations or similar event arising, occurring or
accruing prior to and including the date hereof, including as a result of, or in
relation to, any negligence of any member of the Seller Group, and (ii) either
(x) arise under or relate in any manner to any of the organizational or
governing documents or other contracts, agreements or commitments (whether in
writing or orally) of the Company or any subsidiary or member thereof, (y) arise
in connection with or are related in any manner to SELLER acting in its capacity
as a member of the Company or any subsidiary thereof (whether such any action is
authorized, appropriate or in compliance with any law, rule or regulation) or
(z) relate in any manner to any member of the Seller Group’s direct or indirect
ownership in the Company or any subsidiary thereof, or any member of the Seller
Group’s debt or obligation owing to the Company or any subsidiary thereof prior
to the date hereof, or any member of the Seller Group’s management, control or
action taken on behalf of the Company or any subsidiary thereof prior to the
date hereof (whether authorized, appropriate or in compliance with any law, rule
or regulation), excluding in all respects any actions, omissions, failure to
take action, breaches, violations or similar event to the extent arising out of
or resulting from the gross negligence or willful misconduct of any member of
the Seller Group.

4.5 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT OR UNDER ANY LEGAL CONSTRUCT, NEITHER PARTY HERETO SHALL SEEK OR BE
LIABLE FOR, IN ANY FORM OR AMOUNT, PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INDIRECT,
SPECIAL OR INCIDENTAL DAMAGES IN CONNECTION WITH THIS AGREEMENT.

4.6 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by the written agreement of the parties hereto.

4.7 Waiver of Compliance; Consents. Any failure of any party to comply with any
obligation, covenant, agreement or condition herein may be waived by each party
affected thereby only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent shall be given in writing.

4.8 Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by Seller or Purchaser
without the prior written consent of the other party.

 

4



--------------------------------------------------------------------------------

4.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS (REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS, INCLUDING, BUT NOT LIMITED
TO, MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES.

4.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

4.11 No Third-Party Beneficiaries. No provision of this Agreement is intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

4.12 Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.

4.13 Entire Agreement. This Agreement, including the documents, instruments and
agreements referred to herein, and the agreements and documents executed
contemporaneously herewith embody the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof. There are no
restrictions, promises, representations, warranties, covenants or undertakings,
other than those expressly set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

PURCHASER: WILDHORSE RESOURCES II, LLC By:  

/s/ Anthony Bahr

Name:  

Anthony Bahr

Title:  

Co-CEO

SELLER: WILDHORSE RESOURCES, LLC By:  

/s/ Anthony Bahr

Name:  

Anthony Bahr

Title:  

CEO

[Signature Page to WHR Purchase Agreement and Assignment]